Citation Nr: 0905507	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar strain, 
chronic, with degenerative joint disease.

2.  Entitlement to service connection for knee disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  The Veteran also 
submitted additional evidence after the hearing relevant to 
the PTSD claim unaccompanied by a waiver. 

The issue of entitlement to service connection for PTSD with 
insomnia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disorder was 
not present in service and did not manifest within one year 
of his discharge from service; it is not otherwise 
etiologically related to service, including due to exposure 
to herbicides.  

2.  The Veteran's currently diagnosed right knee disorder was 
not present in service and did not manifest within one year 
of his discharge from service; it is not otherwise 
etiologically related to service, including due to exposure 
to herbicides; he is not currently diagnosed with a left knee 
disability.   


CONCLUSIONS OF LAW

1.  Lumbar strain, chronic, with degenerative joint disease 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A knee disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claims were last readjudicated in March 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post-service treatment records, a VA examination 
report, records from the Social Security Administration 
(SSA), hearing testimony, lay statements, and articles.  

The Board notes that the Veteran has not been afforded a VA 
examination in response to his knee claim as the Board has 
determined that no such examination is required in this case.  
A chronic right knee disability did not manifest until years 
after the Veteran's discharge, and no current disability of 
the left knee is shown by the medical evidence of record.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical release 
forms and evidence as well as providing testimony and several 
statements on the reasons he believed he was entitled to 
service connection for his claimed disabilities.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran has contended that he has a low back disorder 
that is etiologically related to symptomatology noted during 
service.  In later statements, he advances the argument that 
he developed arthritis in his low back and knees from the 
strenuous training he underwent in basis training (e.g., 
crawling on his hands and knees, carrying soldiers on his 
back, etc.).  Also, he maintains that several times he ran 
through the night and jumped into trenches to take cover from 
rocket and mortar attacks, and he spent numerous nights in 
dirt bunkers with uneven flooring only about a foot deep.  In 
the most recent statements dated in 2008, the Veteran begins 
to claim that he possibly sustained "stress factures" 
during basic training, while taking cover from enemy attacks, 
and while serving on perimeter defense duty, which later 
manifested into degenerative arthritis of the low back and 
knees.  

During the course of this appeal, he has also put forth a 
convoluted theory that his current low back and knee 
disorders are related to service as the result of exposure to 
Agent Orange and tuberculosis and the use of Cortisone.  He 
contends that the arthritis in his back and knees was caused 
by dioxin which was aggravated by long term use of Cortisone 
taken to treat his service connected keloids and further 
aggravated by his exposure to tuberculosis during service 
which was diagnosed in 1971.  He maintains that when 
tuberculosis has been diagnosed, Cortisone can damage the 
immune system where dioxin is present.  He further maintains 
that tuberculosis can even be reactivated when an immune 
system has been sufficiently damaged, and this damage can 
manifest itself as arthritis in some joints.

He believed his arthritis of the low back and knees was 
related to service because he did not fit the profile for 
debilitating arthritis given his age and gender.  He 
submitted numerous articles pertaining to such topics as 
diabetic arthritis, stress, studies, risk factors for 
musculoskeletal injuries, and basic training in support of 
his contentions.  He also submitted an Operational Report-
Lessons Learned for the 1st Battalion, 44th Artillery for the 
period ending April 1970 which noted that trenches were often 
used for cover during enemy attacks.  

The service treatment records show that the Veteran presented 
in the dispensary at Fort Holabird on August 14, 1969 with 
the complaint of back pain in the mid-lumbar region.  No 
diagnosis was provided.  An August 1969 radiographic report 
noted that x-rays of the lumbosacral spine revealed no 
significant abnormalities.  A March 6, 1970 record showed the 
Veteran presented in the hospital with a complaint of a 
backache.  The Veteran reported that he developed dull low 
back pain that morning.  He denied any history of injury.  
The physical examination revealed negative findings.  The 
examiner provided a diagnosis of low back strain.  The 
examiner also noted that x-rays of the lumbosacral spine were 
negative.  Service treatment records are absent any 
complaints or findings referable to the knees.  The December 
1970 separation examination report shows that no low back or 
knee disorder was identified.  

The Veteran's DD Form 214 and personnel records show that he 
was not awarded any medals indicative of combat.  His awarded 
medals included the Army Commendation Medal and the Bronze 
Star Medal which were not accompanied by the "V" for valor 
device.  He served in the Republic of Vietnam from December 
29, 1969 to December 12, 1970.  He was attached to Company B, 
8th RRFS [Radio Research Field Station], 509th RR GR [Radio 
Research Group].  His principle duty was an interpreter 
translator.    

Records from Kaiser Permanente and Dr. K.K. dated from 
December 1977 to September 2001 show that in December 1977, 
the Veteran's complaints included bad back pain and aching 
all over that had been present for the past eight days.  The 
examiner attributed the Veteran's complaints to 
gastroenteritis rather than to an orthopedic origin.  A 
follow-up record dated in January 1978 noted that the Veteran 
was improving.  A June 1985 record showed the Veteran 
reported that he had developed a low back ache after playing 
basketball which had been present all week.  No diagnosis was 
provided.  A June 1988 record showed the Veteran complained 
of low back pain.  A February 1989 record showed continued 
complaints of low back pain (recurrent strain) that had been 
present for the past five days.  It was noted that the 
Veteran had injured his back approximately one year ago.  A 
December 1989 record showed the Veteran complained of low 
back pain that he maintained he had had off and on for the 
past five years.  The examiner provided an assessment of back 
strain.  A March 1992 record showed the Veteran reported that 
his low back pain had been present on and off for the past 10 
years.  A March 1992 radiology report noted that x-rays of 
the lumbar spine revealed disc space narrowing at L4-5, 
anterior osteophytes forming at L3 through L5, and minor 
apophyseal joint degenerative change.  A September 2001 
record showed the Veteran complained of right knee pain that 
had been present for the past two months.  It was noted that 
the Veteran had sustained an injury to his right knee and 
that he had no history of a previous knee injury.  The 
examiner provided diagnoses of right knee strain and "medial 
meniscus of knee joint."  A March 2003 consultation report 
noted that the Veteran had recurrent lumbar strain.   

The November 2003 VA examination report shows the Veteran 
reported that 25 years ago he started having trouble with his 
back.  He reported that he was seen at Kaiser Permanente at 
times and was diagnosed with back strain.  The examiner noted 
that the Veteran did not remember the details of his on and 
off treatment during the past 25 years other than that 
approximately two years ago, he saw a doctor for his back.  
The examiner provided diagnoses of chronic lumbar strain and 
degenerative joint disease of the lumbar spine confirmed by 
an x-ray.  The examiner indicated that she reviewed the 
claims folder.  In a December 2003 addendum, the examiner 
maintained that since the Veteran did not have any particular 
incidents related to his back injury during the time he was 
in service and the fact that he only sought medical attention 
at Kaiser Hospital as a private citizen, she was therefore of 
the opinion that his degenerative arthritis was a problem 
related to his private life since there was not enough 
evidence to relate this to his military service.   

An October 2004 VA treatment record noted an examination of 
the knees revealed "patella high riding" of the right knee.

Records from SSA include a 2005 Functional Capacity 
Assessment that noted diagnoses of degenerative disc disease 
of the lumbar spine and degenerative joint disease of the 
right knee.  Records from Alternative Health/Dr. K. dated in 
May 2005 note an impression of mild loss of meniscus 
associated with subchondral sclerosis of the tibial tableaus, 
loss of retropatellar space, and lateralization of the 
patella of the right knee.  Also diagnosed was anterior 
lumbar weight bearing and spurs, loss of disc space, and 
schmorl's nodes of the lumbar spine.  

In an April 2005 statement, Dr. S.S. reported that the 
Veteran hurt his back in basic training and had had chronic 
back pain since then.  She believed that his back pain was 
service connected.  Then, in a May 2007 statement, Dr. S.S. 
noted that the Veteran had arthritis in his back and knees.  
Dr. S.S. indicated that the Veteran had a back injury in the 
military and sought medical care for this problem in service.  
Dr. S.S. noted that she believed that the Veteran's arthritis 
problems were "in part related to medical injuries developed 
while in the military."  

VA treatment records dated through to July 2008 showed the 
Veteran was followed for low back pain and knee pain. 

At the September 2008 hearing, the Veteran testified that he 
was treated after service for his back pain in 1977.  He 
affirmed that the same problems he had with his back then 
were the same problems he had today.  He injured his back 
again after service during a slip and fall on ice but he 
maintained that his back was already weakened from the prior 
injury.  He contended that his back pain had been going on 
for a "number of years."  The Veteran further testified 
that the first time he knew he hurt his "knee" was in 2001.  
His knee gave out while playing basketball.  His knee was 
"out" for three months.

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  There are also conflicting 
medical opinions of record with regard to the matter of 
whether the Veteran's currently diagnosed low back disorder 
is related to his military service.  Therefore, the Board 
must weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  

In addition to the back complaints documented during service 
in August 1969 and March 1970, the Veteran has also 
speculated that he possibly injured his low back on other 
occasions when he had the occasion to jump into a trench 
while under enemy attack.  He contends that it is possible 
that he injured his knees in the same manner.  There is no 
official record of injuries sustained to the low back and 
knees in combat.   

The Board recognizes that in the case of any Veteran who 
engaged in combat with the enemy in active service during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

Whether the Veteran is considered to have engaged in combat 
by virtue of an encounter with a military foe or hostile unit 
or instrumentality is a question subject to further 
development in the Remand and does not impact the issues 
decided herein.  The Board finds that the Veteran's general 
contention that he possibly sustained low back and knee 
injuries in combat is speculative and incredible when 
considered with the other evidence of record, and therefore, 
does not constitute "satisfactory lay evidence" of service 
incurrence to trigger application of § 1154(b).  

Post-service treatment records do not document the first 
complaints of low back pain of orthopedic origin until June 
1985 (approximately 15 years after the Veteran's discharge 
from service) at which time the Veteran associated the pain 
with playing basketball.  Thereafter, private treatment 
records show recurrent complaints of low back pain that the 
Veteran continuously attributes to a non-service origin.  
Post-service treatment records also do not document the first 
complaints of right knee pain until September 2001 
(approximately 31 years after the Veteran's discharge from 
service) at which time he reported on a recent history of 
injury and pain.  Thereafter, treatment records show chronic 
pathology associated with the right knee and recurrent 
complaints of knee pain.  Thus, the veteran's current 
speculation that he might have sustained low back and knee 
injuries in combat cannot be considered credible or 
satisfactory lay evidence of service incurrence of such 
injuries when during the course of medical treatment in years 
past the veteran attributed the onset of chronic low back and 
knee problems to nonservice related events.  

The Board also accords great evidentiary weight to the 2003 
VA examiner's opinion and finds that Dr. S.S.'s opinion is of 
no probative value.  VA treatment records clearly show that 
while Dr. S.S. is the Veteran's primary care physician at VA, 
her area of expertise is treatment of his diabetes.  The 
Veteran was afforded a VA examination in 2003 by a physician 
with an area of expertise in orthopedics and that examiner 
has concluded that the claimed relationship between the 
Veteran's current low back disorder and his service cannot be 
established based on her review of the claims file and 
examination of the Veteran.  

Dr. S.S.'s opinion is also not based on a review of the 
Veteran's claims file and it is premised on the inaccurate 
factual predicate that the Veteran sustained a traumatic back 
injury during basic training in service which resulted in 
chronic disability.  In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the United States Court of Appeals for 
Veterans Claims, citing its decisions in Swann v. Brown, 5 
Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the Veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  

In the present case, personnel records reflect that the 
Veteran was in basic training from April 1968 to June 1968.  
No low back injuries are documented in the service treatment 
records during this period.  Thereafter, service treatment 
records show the Veteran complained of generalized back pain 
in August 1969 and March 1970 and he denied a history of 
injury, which is contrary to the information now being 
reported by the Veteran and related by Dr. S.S.  The history 
the Veteran provided in service during the course of 
obtaining medical treatment is of higher probative value than 
his recollection of events in service years later in a claim 
for monetary benefits.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (providing that VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

It is not clear if Dr. S.S. had been knowledgeable of the 
entire history of the veteran's low back and knee disorders 
whether her opinion would have been the same as she provided 
no rationale for her opinion.  The Veteran's assertion as 
related by Dr. S.S. that he had had chronic back pain since 
his purported back injury in basic training is simply 
inconsistent with the medical evidence of record as noted 
above.  Also, while VA law and regulations provide that there 
need only be a continuity of symptomatology as opposed to a 
continuity of treatment for the establishment of service 
connection for a claimed disability, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service can be considered as evidence 
against the claim that the Veteran had experienced chronic 
back pain since service.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Additionally, particularly with respect to Dr. 
S.S.'s conclusion that the Veteran's arthritis of the 
"knees" is related to service, there is no basis in fact 
for her opinion. The medical evidence of record shows that 
the Veteran has no clinically diagnosed disability of the 
left knee.  While disability of the right knee is clinically 
shown, Dr. S.S. provides no medical basis for how a purported 
back injury in service is evidence that the veteran's 
arthritis of the knee is related to service.  Moreover, by 
the Veteran's own report, he did not become symptomatic until 
2001, which is consistent with his treatment records.  

The Board recognizes that in addition to a review of the 
claims file, the 2003 VA examiner's command of the facts 
(including her observation that the Veteran had no particular 
incidents related to his back pain in service) was also based 
on the Veteran's own self reports.  At the time of the VA 
examination, he made no mention of sustaining traumatic low 
back injuries in a combat situation, which is a theory he 
later developed and therefore not considered by the VA 
examiner.  As the Board finds no satisfactory lay evidence of 
service incurrence of low back and knee injuries, VA is under 
no duty to afford the veteran another VA examination to 
determine an existence of a nexus between the claimed low 
back and knee disorders and purported combat related low back 
and knee injuries.  The VA examiner's opinion is sufficient 
to decide the claim.  The Board adds further that the VA 
examiner's observation that the Veteran sought private 
treatment for his low back because he associated the problem 
as related to his civilian life is persuasive when considered 
with statements the Veteran made during the course of 
obtaining private medical treatment.  As previously 
discussed, the Veteran at that time consistently reported 
that the onset of his chronic low back complaints were of 
nonservice origin.  The mere fact of in-service complaints of 
back pain is not enough.  There must be chronic disability 
resulting there from.  The medical evidence does not show 
chronic low back and knee disabilities until many years after 
the Veteran's discharge from service.

Dr. S.S. has essentially provided an opinion based on 
speculation.  VA law provides that service connection may not 
be established for a disability based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (providing that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Given all of the above, the Board is not 
persuaded by Dr. S.S.'s opinion and rejects this evidence.  

As for the Veteran's theory that his current low back and 
knee disorders are related to service as the result of 
exposure to Agent Orange and tuberculosis and the use of 
Cortisone, the Board observes that in some circumstances, a 
disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  The Veteran served 
in Vietnam, and therefore, he is presumed to have been 
exposed to herbicides during such service in the absence of 
affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Arthritis, however, is not among 
the diseases associated with exposure to certain herbicide 
agents enumerated in 38 C.F.R. § 3.309(e), so it may not be 
presumed to have been incurred in service. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  
There is no competent medical evidence of a nexus between the 
Veteran's arthritis and exposure to herbicides during his 
military service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Thus, his conclusion that his arthritis 
is related to exposure to dioxin, and the medical articles 
submitted by him, none of which specifically relate arthritis 
to herbicide exposure, do not constitute competent evidence 
of such a relationship.  

With respect to that portion of his theory that exposure to 
tuberculosis and use of Cortisone can act as a catalyst to 
the subsequent manifestation of arthritis in a veteran 
exposed to dioxin, entitlement to service connection for 
tuberculosis was the subject of an RO denial in April 2006.  
The RO noted that there was no evidence of treatment for or a 
diagnosis of tuberculosis in service and post-service 
treatment records only noted a history of tuberculosis 
exposure by the Veteran's own report absent any evidence of 
acute pulmonary disease on x-ray examination.  Also, 
treatment records do reflect treatment of the Veteran's 
service connected keloids with corticosteroids but there is 
no competent medical evidence of record of a nexus between 
the Veteran's arthritis and such usage.  

Lastly, as noted above, no disability of the left knee has 
been clinically diagnosed in connection with the Veteran's 
complaint of pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for 
lumbar strain, chronic, with degenerative joint disease and 
knee disorder is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lumbar strain, chronic, with 
degenerative joint disease is denied.

Service connection for knee disorder is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's PTSD claim.

At the September 2008 hearing, the Veteran testified that his 
military occupational specialty was a military intelligence 
linguist and that he was stationed at Phu Bai, Vietnam.  
According to several statements of records, statements the 
Veteran made to physicians, and testimony he provided at the 
hearing, he contends that he has PTSD as the result of the 
following stressors:  (1) feared the occurrence of a mishap 
during grenade training (he also believed that during one 
training session, a solider was killed or wounded); (2) knew 
of casualties that occurred in the "Thuen Thien province and 
surrounding provinces"; (3) temporarily slept next to a 105 
mm Howitzer, which ran non-stop day and night; (4) exposed to 
several rocket and mortar enemy attacks, including an enemy 
rocket attack he witnessed destroy the area commissary [later 
described as the PX]; (5) informed that one of his fellow 
soldiers on guard line duty had been murdered during the 
performance of the Veteran's guard line duty; (6) exposed to 
"racial isolation and perceived discrimination"; (7) 
received training on interrogation techniques; (8) exposed to 
the remains of a building in his living quarters that had 
been completely demolished during a prior attack; (9) exposed 
to a rock thrown at him by an individual [sometimes reported 
as involving several rocks thrown by several individuals] who 
he confronted but was eventually surrounded by a mob of other 
individuals which he felt was racially intimidating but no 
violence occurred; (10) medivaced on October 3, 1970 from Phu 
Bai to Da Nang over enemy territory for minor skin surgery 
[he later claimed that he almost fell out of the helicopter 
during this trip]; (11) witnessed during a flight at the end 
of his tour of duty from Phu Bai/Hue to Saigon [sometimes 
noted instead as Pleiku] that as they came in for a landing, 
he noticed that the runway was very short and bumpy and the 
plane shook; he thought they were going to crash or come 
under attack; (12) exposed to the rigors of basic training 
and live-fire simulated exercises; (13) witnessed the day he 
landed in Vietnam (New Year's Eve) a lit up sky with flairs 
which had the appearance that the area was under attack [he 
later did not mention the sky but instead claimed the airport 
was on fire; he then later indicated that it was not New 
Year's Eve but the field appeared to be under attack]; and 
(14) exposed to intrusive dreams of translating Vietnamese 
and listening to Vietnamese.  

In support of his claim, the Veteran submitted evidence 
including the following:
historical accounts of enemy rocket and mortar attacks that 
occurred in the Thua Thien province for the period April 1970 
to December 1970; an account that described two mortar 
attacks at Camp Eagle in June 1970; an account from the 159th 
Aviation Battalion, 101st Airborne Division that described 
enemy attacks, including a rocket attack that occurred on 
March 14, 1970 at Camp Eagle; an Operational Report-Lessons 
Learned for the 1st Battalion, 44th Artillery for the period 
ending April 1970, which documented mortar fire enemy 
attacks; an Operational Report-Lessons Learned for the 101st 
Airborne Division Artillery (Airmobile) for the period ending 
January 1970, which documented mortar fire enemy attacks on 
January 29, 1970 at Camp Eagle; a blog statement from J.R. 
posted in March 2007 that discussed traumatic events personal 
to him while attached to a unit other than the Veteran's 
unit; and an Internet statement from J.L. published in 1999 
that noted a discussion of events the author recalled 
occurred during his service in Vietnam while attached to a 
unit other than the Veteran's unit from April 1969 to June 
1971, which included a report that his PX was hit by a rocket 
attack, but he did not include the date.  The Veteran also 
submitted the following information:  casualty statistics of 
the Vietnam War by province; a hand written list of purported 
war causalities and causes of death for the Thua Thien 
province from May 1970 to December 1970; and Internet 
statements from individuals who discussed irrelevant events, 
discussed events that occurred during a period that the 
Veteran was not in Vietnam, and/or discussed events that 
occurred during a period that the Veteran was in Vietnam but 
the individual was attached to a unit other than the 
Veteran's unit.  

For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  The regulation 38 C.F.R. § 4.125(a) refers 
to the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (1994) 
(DSM-IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  The DSM-IV provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror. 

Of the Veteran's claimed stressors, only the grenade training 
and exposure to enemy rocket and mortar attacks are events 
that potentially involved actual or threatened death or 
serious injury, and the Veteran's response might have 
involved intense fear, helplessness, or horror.  With respect 
to the grenade training, a stressor reported on by the 
Veteran at the November 2003 PTSD VA examination, the VA 
examiner concluded that the claimed stressor was not a valid 
stressor event for the veteran.  As for the other claimed 
stressor, the Board notes that the evidence the Veteran 
submitted discussed above provides no specific information 
related to his unit.  His unit is never mentioned in any of 
the historical accounts.  At the hearing, the Veteran was 
unable to provide approximate dates of the mortar attacks, 
including the attack on the PX.  Instead, in several 
statements, he has referenced enemy rocket and mortar attacks 
that occurred in other areas involving other units as proof 
that the attacks occurred in his area of service involving 
his unit.  This is insufficient evidence to establish the 
occurrence of the claimed stressor.  The Veteran is not 
required to show his personal participation in the stressor 
event but the evidence must at least show that his unit was 
present during the event.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Any available unit histories and operational reports 
of lessons learned relating to the Veteran's unit during his 
period of service in Vietnam should be obtained through the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to verify the occurrence of the claimed stressor.  The 
Veteran's entire personnel file should also be obtained.  

The record also includes diagnoses of PTSD and diagnoses that 
the Veteran appeared to have symptomatology that would 
warrant a diagnosis of PTSD from R.M., MSW and Dr. L.L. of 
the Vet Center and Dr. S.S., the Veteran's VA primary care 
physician.  None of the diagnoses link the Veteran's PTSD to 
a valid stressor event, much less a verified stressor event.  
Therefore, if, and only if, the alleged mortar and rocket 
attack stressor has been verified, the Veteran should be 
afforded a VA examination to determine if he has PTSD due to 
the verified service stressor.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete 
personnel file.

2.  Undertake appropriate development to 
verify the claimed stressor of exposure 
to rocket and mortar attacks on Company 
B, 8th Radio Research Field Station, 509th 
Radio Research Group during the period of 
December 1969 to December 1970 through 
the JSRRC, or other appropriate 
depository.  The depository should be 
requested to provide a copy of the Unit 
History and Operational Report-Lessons 
Learned for Company B, 8th Radio Research 
Field Station, 509th Radio Research Group 
for the period of December 1969 to 
December 1970.

3.  Thereafter, if, and only if, the 
alleged mortar and rocket attack stressor 
has been verified, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified 
service stressor.  The Veteran's claims 
file should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All tests deemed 
necessary, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran suffers from PTSD as a result 
of the verified service stressor.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


